Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Regarding Claims 1,2,15 and 16:
Claim Objections are withdrawn, based on the claims amendments.

Allowable Subject Matter
Claims 1-16 are allowed.
 The following is an examiner's statement of reasons for allowance:
Regarding Claim 1:  Merino-Garcia “An innovative approach for formation fluid typing with API and GOR assessments in real time from mud gas data” disclose see "Summary 1 and "Methodology’):
Computer implemented method for characterizing a target fluid of a hydrocarbon reservoir under uncertainty by means of m predetermined fluid properties (P1, P2,-Pm) (see "Summary": "Two parameters (alpha and beta) to describe the composition of the hydrocarbon fluids”) comprising at least a first fluid property ( pi) (alpha) directed to one of the phases of the target fluid, either liquid or gas, and a second fluid property (P2) (beta) directed to the gas/liquid ratio of the target fluid (see "Summary":
"Mudgas ratios an delineation of aloha-beta regions to predict fluid type, AP] and GOR’. And Fig. 2b, see Methodology, where fluid type: fluid type is established from mud
gas ratios; Determine alpha and beta values are first delineated in agreement with the fluid type (Fig. 2b);
Schluberger et.al., (WO 2011/007268) describes a method for characterizing fluid properties using computer-implemented computational models and also applies probability density functions to capture the range of uncertainties of used parameters (Fig. 9 and 11, para [0032], [0035], [00122)).

VENKATARAMANAN LALITHA et.al., (US Pub. 2006/155474 A1), disclose (para [0017], where receiving fluid property data for at least two fluids with the fluid property data of at least one fluid being received from a device in a borehole. In real-time with
receiving the fluid property data from the borehole device, deriving respective fluid properties of the fluids; quantifying uncertainty in the derived fluid properties...fluid property data may include optical density from a spectroscopic channel of the device in the borehole and the present embodiment of the invention includes receiving uncertainty data with respect to the optical density...uncertainty associated with the predicted GOR may be derived. In one preferred embodiment of the invention, probability that two downhole fluids are different may be determined based on predicted GOR and associated uncertainty for the two fluids). 

Chok et.al., (US Pub.2014/0278113) (para [0064], where Based on the final state probability distribution, the analysis 100 can perform additional processing as shown in FIG. 2B. In particular, the processing of the results (Block 150) can determine the constituents of the fluid (Block 152), can compute the gas-to-oil ratio (GOR) (Block 154), and can determine other properties of interest. Finally, the analysis 100 can determine a confidence level for each constituent estimated and functions thereof (e.g., fluid properties, such as GOR) (Block 156)).

 In Claim 1, the closest prior arts either singularity or in combination, fail to anticipate or render obvious the following steps a) through d) in order: “a) assigning a probability density function (fi) for the first fluid property (pi) and a probability density function (f2) for the second fluid property (p2); b) providing m - 2 correlations c3, cm dependent at least on pi and/or p2 properties such that pj = ci(pi,p2); i = 3,...,m; c) for each property ptj = 3,...,m - generating, automatically by a computer system, r sample
values Ci (p1,p2) wherein p1 is random sample according to its probability density
function f1 and p2 is a random sample according to its provability density function f2; -
generating, automatically by a computer system, a probability density function fi for
property pi, from the r sample values ci(p1,p2) d) based on the probability density
functions (f1,f2 ...,fm), determining and making available the characterizing properties
pi, i=1,...,m of the target fluid of a hydrocarbon reservoir.”

Claims 2-16 are Allowable due to their dependency on claim 1. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862